Citation Nr: 0214506	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to November 1, 1995, 
for the payment of additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from August 1954 to August 
1956, and from September 1956 to February 1958.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a May 2001 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  In June 1958, service connection was granted for the 
veteran's psychiatric disability, with the assignment of a 30 
percent rating, effective from February 1958.

3.  The veteran has been married to his spouse since May 
1957, and relevant documentation was sent to the RO and 
associated with the file in March 1960; this documentation 
also noted that the veteran had dependent children at that 
time.

4.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

5.  On October 11, 1996, the veteran submitted a request for 
an increased rating for his psychiatric disability, his first 
claim since the passage of Public Law 95-479.

6.  In May 2001, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents.



CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
1995, for additional compensation benefits for dependents 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110, 5111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.114, 
3.151, 3.159, 3.400(p), 3.401(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000), 
with regard to this claim.  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board finds that the RO 
met its duties to notify in this case.  The veteran was 
provided adequate notice as to the evidence necessary to 
substantiate his claim, as well as the applicable laws and 
regulations, as indicated in a May 2001 benefits 
determination letter, an August 2001 statement of the case 
and a December 2001 supplemental statement of the case.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that the 
veteran was given the opportunity for a hearing, which was 
held in November 2001.  The Board also observes that, given 
the procedural nature of this appeal, no further evidentiary 
development is needed to comply with the duties required 
under the VCAA.

Factual Background

In June 1958, the veteran was service-connected for a 
psychiatric disability, and awarded a 30 percent rating 
effective from February 1958.  This rating has remained in 
effect since then.  In March 1960, the veteran submitted VA 
Form 686c, Declaration of Marital Status, reporting marriage 
to his spouse in May 1957, and listing dependent children.  A 
copy of the marriage license was enclosed.

Effective October 1, 1978, Pub. L. No. 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.    On October 11, 1996, the RO received the 
veteran's request for an increased rating for his psychiatric 
disability, his first claim since the enactment of this law.  
The RO denied an increase in a February 1997 rating decision.  

In May 2001, the RO received the veteran's VA Form 21-686c, 
Declaration of Status of Dependents, in which he claimed his 
spouse as a dependent.  As on his March 1960 VA Form 686c, he 
reported being married to her since May 1957. 

In May 2001, the RO amended the veteran's disability 
compensation to include dependent benefits, with an effective 
date of November 1, 1995.  In August 2001, the veteran 
submitted a Notice of Disagreement with this effective date, 
contending that he was never notified in 1978 that he could 
add his wife and children to his disability award, that he 
moved in 1975 and had subsequent problems getting his mail, 
and that he submitted a VA Form 686c in March 1960.  He 
contended that the effective date should be retroactive to 
October 1, 1978.  

The veteran perfected his claim to the Board in September 
2001.  In November 2001, a hearing was held before a Decision 
Review Officer at the RO.  Among other contentions, the 
veteran stated that he had been at his current address for 30 
years, and had not had problems with mail there for the last 
20 years.

Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2001).  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption. 38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b) (2001).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1) 
(2001).

The Board notes that the issue of whether the veteran is 
entitled to an earlier effective date for the award of a 
dependency allowance involves his eligibility as controlled 
by a liberalizing law.  Effective October 1, 1978, The 
Veterans Disability Compensation and Survivors' Benefits Act 
of 1978 provided payment of additional compensation for 
dependents of veterans whose service-connected disabilities 
were evaluated as 30 percent or more disabling.  Pub. L. No. 
95-479, § 102(b), 92 Stat. 1560, 1562 (1978) (hereinafter 
Pub. L. 95-479).  

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the 
claimant's request more than a year after the effective date 
of the law, benefits may be authorized for one year prior to 
the date of receipt of the request.  38 C.F.R. § 3.114(a)(3) 
(2001).
Therefore, in this case, the date for the award of additional 
compensation for dependents cannot be earlier than October 1, 
1978, the effective date of the liberalizing legislation, 
Pub. L. 95-479. 38 U.S.C.A. § 5110(g).  (The Board observes 
that the veteran's 30 percent rating did not meet the minimum 
statutory requirement for additional compensation for 
dependents in effect prior to October 1, 1978.  38 U.S.C. § 
315 (1976).

The only claim submitted by the veteran after the enactment 
of Pub. L. No. 95-479 was received in October 1996, well over 
a year after the effective date of this liberalizing 
legislation.  The RO accordingly and appropriately assigned 
an effective date of November 1, 1995, one year prior to the 
date of receipt of the claim.  38 C.F.R. § 3.114(a)(3) 
(2001).  Therefore, the veteran has already received the 
benefit of these retroactive provisions.  Further retroactive 
benefits pursuant to this claim are explicitly precluded by 
38 U.S.C.A. § 5110(g).  See Gold v. Brown, 7 Vet. App. 315, 
320 (1995); Viglas v. Brown, 7 Vet. App. 1, 3 (1994).

In this case, the only way an effective date prior to 
November 1, 1995, could be established would be if there was 
a claim submitted prior to October 1996 and subsequent to the 
October 1, 1978, effective date of the liberalizing 
legislation.  There is no evidence in the claims file, 
however, of any other applicable formal or informal claim.  
Accordingly, there is no basis for finding an effective date 
prior to November 1, 1995.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§§ 3.114(a)(3), 3.151, 3.155.

The veteran contends that a VA Form 686c with documentation 
of dependents was on file in March 1960, and that the RO did 
not notify him of the October 1978 change in law, as it 
should have in light of this information.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
there was no duty to notify potential beneficiaries of the 
change in the law allowing additional benefits for dependents 
of veterans with 30 percent disability ratings as opposed to 
50 percent ratings under Pub. L. 95-479 and 38 U.S.C.A. § 
1115.  Further, the Court held that the Secretary of VA had 
no duty under 38 U.S.C.A. § 5110(g) to inform potential 
beneficiaries of new laws affecting compensation.  Gold v. 
Brown, 7 Vet App. at 318 (1995).  Thus, there was no duty to 
notify the veteran under Pub. L. No. 95-479, 38 U.S.C.A. § 
1115 (formerly § 315) and 38 U.S.C.A. § 5110(g).  Id.

The Court has not decided the question of whether VA had a 
duty to notify a veteran of the change in the law contained 
in Pub. L. No. 95-479 under 38 U.S.C.A. § 7722 (West 1991 & 
Supp. 2002).  See Gold, 7 Vet. App. at 317-318 (1995).  38 
U.S.C.A. § 7722 imposes a duty upon VA to distribute 
information to eligible veterans and dependents regarding VA 
benefits and services to which they may be entitled.  These 
provisions require VA to inform individuals of their 
potential entitlement when: (1) they meet the statutory 
definition of "eligible veteran" or "eligible dependent" 
and (2) VA is or reasonably should be aware that they are 
potentially entitled to these benefits.  Id.  VA's duty to 
provide this assistance, however, only requires actions that 
are reasonable under the circumstances.  See VAOPGCPREC 17-
95.

In this case, there is also no evidence to show that notice 
was sent to the veteran pursuant to 38 U.S.C.A. § 7722.  
Regardless, VA's Office of General Counsel has determined 
that VA does not have any authority, apart from the 
Secretary's Section 503(a) equitable authority, to permit a 
retroactive award on the basis of VA's failure to provide 
such notice.  See VAOGCPREC 17-95.  Thus, the Board would 
have no legal authority to remedy any breach of the duty to 
notify under 38 U.S.C.A. § 7722, even if such a breach were 
established.  This opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2002); 38 C.F.R. § 
14.507 (2001).

Regarding entitlement based on equitable relief under 38 
U.S.C.A. § 503(a), the Board notes that it does not have 
jurisdiction to review the Secretary's exercise of discretion 
under this section.  38 U.S.C.A. § 503(a) is a permissive 
statute that gives the Secretary the authority to provide 
equitable relief when he determines that benefits 
administered by VA were not provided because of an 
administrative error.   The Court has held that authority to 
award equitable relief under Section 503(a) is left to the 
discretion of the Secretary, and that the BVA and the Court 
are without jurisdiction to review the exercise of that 
discretion.  McCay v. Brown, 9 Vet. App. 183, 189 (1996).  
The United States Court of Appeals for the Federal Circuit 
has also held that this type of relief is not available to 
grant a money payment where Congress has expressly foreclosed 
such payments by stating that: "[i]n no event shall such 
award or increase be retroactive for more than one year from 
the date of application therefor or the date of 
administrative entitlement, whichever is earlier."  McCay v. 
Brown, 106 F.3d 1577, 1581-1582 (Fed. Cir. 1997).

The Court has also not addressed whether VA had a duty to 
notify a veteran of the change in the law contained in Pub. 
L. No. 95-479 under DVB Circular 21-78-10.  See Gold, 7 Vet. 
App. at 317-318 (1995).  DVB Circular 21-78-10 provided 
guidance for the implementation of Pub. L. No. 95-479, and 
stated that a preprinted computer letter would be sent as 
soon as possible (around mid-November 1978) to all veterans 
in receipt of compensation from 30 percent to 49 percent.  
That letter would advise veterans that the new law provided 
compensation on account of a dependent for veterans having a 
service-connected disability of 30 percent or more, and that 
if a claim for those benefits and supporting evidence was 
received before October 1, 1979, then increased compensation 
for dependents would be effective from October 1, 1978.  
Otherwise, increased compensation would be available from the 
date of receipt of the claim and evidence.  The letter's 
reverse side was to contain a form to complete and return to 
the RO to apply for these benefits.

The veteran contends that he was never notified of the 
October 1978 change in law, and the claims file does not 
contain a copy of the letter that was issued pursuant to DVB 
Circular 21-78-10.  The Court, however, has held that the 
"presumption of regularity" attending the actions of 
governmental officials imposes a presumption that VA properly 
discharged its official duties, and that the presumption can 
only be overcome by clear evidence to the contrary.  Davis v. 
Brown, 7 Vet. App. 298, 300 (1995); Ashley v. Derwinski, 2 
Vet. App. 307, 308- 309 (1992).

Accordingly, the Board finds that the veteran's allegation of 
nonreceipt of this notice, even coupled with the fact that a 
copy of the notice is missing from the file, does not 
constitute clear evidence to rebut the presumption of 
regularity.  In this case, the notice was in the form of a 
preprinted computer letter, and the Court has held that such 
a letter is to be presumed to have been issued in the normal 
course by VA, even when the argument involves nonreceipt of 
the letter by the veteran and its absence from the claims 
file.  See Warfield v. Gober, 10 Vet. App. 483, 486 (1997).

The Board also observes that there is no evidence that the 
notice was sent to the veteran's latest address of record but 
returned as undeliverable, or that the veteran notified VA of 
a change in address and VA sent the notice to the wrong 
address.  The Board recognizes that the veteran had logged 
several address changes with the RO, and that he was in the 
process of updating his address at the time that the 
computer-generated notice letter was to be mailed.  The 
veteran, however, also testified that he registered this 
address change with the post office, which would likely have 
forwarded first class mail from his former address for 
several months after this registration.  Further, there is no 
evidence of the letter being returned for lack of a valid 
address.  Therefore, the Board finds that clear evidence has 
not been presented to rebut the presumption of regularity.  
See Woods v. Gober, 14 Vet. App. 214 (2000); Cross v. Brown, 
9 Vet. App. 18, 19 (1996); Thompson (Charles) v. Brown, 8 
Vet. App. 169, 178-79 (1995), recons. on other grounds, 9 
Vet. App. 173 (1996); Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993).

In light of all of the above, the Board finds that the 
arguments made by the veteran unfortunately do not warrant 
the grant of an effective date prior to November 1, 1995, for 
an increase in disability compensation based on the addition 
of his dependents.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a)(3).


ORDER

Entitlement to an effective date prior to November 1, 1995, 
for the payment of additional compensation for dependents is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

